Title: From Thomas Jefferson to John Wickham, 29 January 1802
From: Jefferson, Thomas
To: Wickham, John


          
            Dear Sir
            Washington Jan. 29. 1802.
          
          There is a suit depending in the court of the US. at Richmond in which the US. are plaintiffs against mr E. Randolph def. for monies recieved by him. he takes credit in his account for an article of 9000. D. as paid to mr Short for a year’s salary while Minister Plenipo. for the US. at the court of Madrid, which however was never paid. but mr R. alledges that he was the agent of mr Short, and recieved the money for him, & consequently was answerable to him alone. mr Short, when he was appointed to his first diplomatic place in Europe, sent over to me duplicate powers of attorney to act for him in all cases. one of these is filed in the bank of the US. in Philada, the other is at Monticello among my papers: and he denies ever having appointed any other agent; that he desired mr Randolph to pay the money to me, who had his instructions what to do with it, or stock to the amount of it to be delivered to me also. the inclosed papers will possess you fully of this transaction, and taking for granted that mr Randolph would not be allowed the credit without producing an unequivocal authority as agent or attorney for mr Short, & pretty certain he could not do that, I had left the thing to the course explained in the within papers. a few nights ago, a series of letters from mr Nelson to the treasury passing under my review, I remarked the one from which an extract is now inclosed, whereby it appeared that the two judges had been divided on this question. I suppose therefore it is necessary for me to have it attended to on behalf of mr Short, and for this purpose desire you to appear for him and take care of this particular question, the only part of the subject which interests him. mr Pickering on my first application said he would examine mr Short’s letters. he did so, and on that examination became satisfied that mr Short had never made mr R. his agent, and wrote to me the explicit acknolegement inclosed. mr Wolcott & mr Pickering in a joint conversation with me acknoleged the same thing to me and in my presence and at my request agreed that they would order 8000. D. (which with 4000. recd. as you will see, was about the amount of principal and interest at that time) invested in 8. percent stock in the name of one of their clerks in trust for mr Short, which was in part done; and constantly whenever I applied to them, expressing as a certainty that the case could not fail to be decided at the next term, wished me to let the matter be till then. before mr Wolcott went out of office last winter, I spoke to him on the subject; he declared he had never entertained a doubt that the public was answerable to mr Short. his letters do not state this so explicitly, but he has never hesitated to say it. you will see that I received under the judgment assigned to me 1200. £ Virginia currency: that a further sum being ready to be paid by mr Pendleton to Gibson & Jefferson, I notified the government of it, and they authorised their agent mr Hopkins to recieve it from Gibson & Jefferson. you have herein inclosed a copy of the judgment with an endorsement of the sums paid to Gibson & Jefferson, and recieved by me for mr Short: to which must be added for mr Randolph’s credit the subsequent paiment, which went into the treasury; and indeed I do not see why it should not be for the public interest to credit him the whole amount of the judgment, mr Pendleton having in a letter (which I have) desired mr R. to be discharged to it’s whole amount, and ‘pledged the whole funds of mr Robinson’s estate remaining, as well as the stock, for paiment out of the first money we can recieve by collection, or a sale of the stock when such can be made without a ruinous loss, in which we as trustees could not be justified.’ I presume nothing is requisite but to bring this suggested agency to the best of evidence, to shew it has no foundation, & that no expression can be produced in any letter of mr Short’s to mr R. which is not fairly to be understood as addressing him as Secretary of state. surely his saying that he would consider stock if put into my hands as equivalent to money, could not supercede my power of attorney & convey it to mr R. should you consider any other evidence than what is inclosed, as necessary, be so good as to inform me, & in what form it should come. acting on the defensive it seems to me the proof lies on the other side. I inclose you an order on mr Jefferson for your fee, not knowing what it is. accept assurances of my esteem & respect
          
            Th: Jefferson
          
        